Citation Nr: 0831760	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  06-14 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material has been received to reopen a claim 
of service connection for major depression, and if so, 
whether the claim may be granted.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1969 to December 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

The issue of entitlement to service connection for major 
depression is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  A November 2002 rating decision denied service connection 
for major depression, finding that there was no evidence that 
the veteran had been treated for depression in service; 
notice of this decision was issued on November 25, 2002, and 
the veteran did not enter a notice of disagreement with this 
decision within one year of notice of the decision.

2.  The evidence associated with the claims file subsequent 
to the November 2002 rating decision, when considered with 
previous evidence of record, relates to a previously 
unestablished fact, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

Evidence received since the RO's November 2002 rating 
decision is new and material, and the claim for service 
connection for major depression is reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

In light of the favorable outcome of this appeal with respect 
to the issue of whether new and material evidence has been 
submitted to reopen the claim, any perceived lack of notice 
or development is not prejudicial.  See 38 U.S.C.A. 
§§ 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Because the claim has been reopened, any 
deficiency regarding notice of the basis for a prior final 
denial of a claim, or what information or evidence is 
necessary to reopen a claim, is not prejudicial to the 
veteran's claim.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).

New and Material Evidence to Reopen

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  
38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."

"New and material evidence" means evidence not previously 
submitted to agency decision makers which, by itself or in 
connection with evidence previously included in the record, 
"relates to an unestablished fact necessary to substantiate 
the claim."  Such evidence must also "raise a reasonable 
possibility of substantiating the claim."  See 38 C.F.R. § 
3.156(a).  

In this case, in a November 2002 rating decision, the RO 
denied the veteran's claim of service connection for major 
depression on the basis that this condition was not present 
in service and there was no evidence of recent treatment.  
Notice of this decision was issued on November 25, 2002.  
Because the veteran did not submit a notice of disagreement 
with the November 2002 rating decision within one year of 
issuance of notice of the decision, the November 2002 
decision denying service connection for major depression 
became "final" under 38 U.S.C.A. § 7105(c).  See also 
38 C.F.R. § 20.1103. 

The question for the Board now is whether new and material 
evidence has been received by VA in support of the veteran's 
claim since the issuance of the November 2002 rating 
decision.  Because the Board has the jurisdictional 
responsibility to consider whether it was proper to reopen 
the claim, regardless of the RO's determination on the 
question of reopening, the Board will determine whether new 
and material evidence has been received and, if so, consider 
entitlement to service connection on the merits.  Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

After reviewing the evidence, the Board finds that the 
evidence received since the unappealed November 2002 rating 
decision is new and relates to the question of whether the 
veteran's current depression is related to his service-
connected diabetes and diabetes-related conditions.  The 
record now contains VA treatment records which indicate that 
the veteran's depression may be aggravated by his physical 
condition.

The Board finds that this additional evidence raises a 
reasonable possibility of substantiating the claim.  
Consequently, VA has received new and material evidence to 
reopen the veteran's claim of service connection for major 
depression, and the claim is reopened.  38 U.S.C.A. §5108; 38 
C.F.R. §3.156(a). 


ORDER

New and material evidence has been received, and the claim of 
service connection for major depression is reopened.





REMAND

The veteran contends that his currently diagnosed major 
depression was caused by or aggravated by his service-
connected diabetes and diabetes-related disorders.  

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2007).  
The Court has held in that there must be evidence sufficient 
to show that a current disability exists and that the current 
disability was either caused by or aggravated by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995). 

The evidence of record indicates that the veteran has a 
current diagnosis of major depression.  While it appears that 
the veteran's depression has been triggered by several 
factors, including financial difficulties and the death of a 
family member, it also appears that his physical limitations 
may have impacted his psychological state.  An August 2004 VA 
treatment record reveals that the veteran complained of 
"ruminations related to his physical condition."  

The veteran underwent a VA psychiatric examination in October 
1999, at which he was diagnosed with major affective 
disorder.  The examiner noted that the veteran's situation 
was provoked by his economic and family problems.  However, 
the examiner also included "health issues" on the list of 
psychosocial stressors contributing to the veteran's 
psychiatric situation.  The examiner did not offer an opinion 
as to whether the veteran's psychiatric disorder was caused 
or aggravated by his service-connected disabilities, 
including diabetes and peripheral neuropathy of the upper and 
lower extremities.  

Given the preceding evidence, the Board finds that a VA 
examination is necessary to determine whether the veteran's 
major depression was caused or aggravated by his service-
connected diabetes or peripheral neuropathy. 



Accordingly, the case is REMANDED for the following action:

1.  The AMC should schedule the veteran 
for a VA examination to determine the 
nature and etiology of the veteran's 
claimed major depression.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed 
by the examiner.  

Specifically the examiner is requested 
to provide an opinion as to whether it 
is at least as likely as not that the 
veteran's service-connected diabetes 
and peripheral neuropathy caused or 
aggravated the veteran's major 
depression.  If the examiner is unable 
to form an opinion as to whether the 
veteran's service-connected diabetes 
and peripheral neuropathy caused or 
aggravated the veteran's major 
depression without resort to 
speculation, the examiner should note 
such a conclusion in the report.

2.  Then, readjudicate the claim of 
entitlement to service connection for 
major depression.  If the determination 
remains unfavorable to the veteran, the 
RO must issue a supplemental statement 
of the case and provide the veteran and 
his representative a reasonable period 
of time in which to respond before this 
case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


